Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 3 August 1791
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Philadelphia August 3d 1791
Dear sir

It is a cause of no small regret that there appears in a considerable part of the citizens of South Carolina a strong disinclination to the law laying a duty on distilled spirits; and that in consequence of it, difficulties occur in obtaining proper characters to carry it into execution.
This was the more unexpected as the duty in question has been rendered necessary by a measure peculiarly interesting to South-Carolina (I mean the assumption of the state Debts) and its operation, as far as concerns the part objected to, falls with very trifling weight upon the state. While I console myself that in almost every other part of the united States, the law has thus far gone into operation with much greater facility than could have been expected, I rely that the citizens of South Carolina will not be long in discovering that their honor and their interest conspire with their duty to demand a ready acquiescence in the measure; and by affording it, will supersede the necessity of coercive expedients.
In the mean time impediments exist, and it has become necessary, on account of distance, to empower the Supervisor of the Revenue for the District comprehending your state to nominate definitively the Inspectors of Surveys. This has accordingly been done, with only this restriction that he shall previously consult Mr Edward Rutledge, the Attorney of the District, and yourself, or such of you as may happen to be at any time accessible. In giving him this instruction, the President as well as myself has relied upon your zeal for the Support of the national laws, that it will not be disagreeable to you to afford your advice upon the occasion.
The Supervisor from the difficulty of procuring proper characters within the Surveys, has suggested the idea of deputing persons from Charleston. This appears a very questionable expedient, and I incline to think that rather than have recourse to it, it will be well to submit to a little delay. Nevertheless he has been left at liberty to pursue the idea, if upon a full consideration of circumstances it shall be thought eligible, as well by the Gentlemen to whom he is referred as by himself.
I am with very great consideration and esteem, Dear Sir   Your obedient Servt
Alexander Hamilton General PinckneyCharleston, South Carolina
